        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                 Plaintiff,                                 Criminal No. 16-017
                                                            Civil No. 20-695
        v.                                                  ELECTRONICALLY FILED

 ISSA BATTLE,

                 Defendant.


           MEMORANDUM OPINION RE: MOTION TO VACATE, SET ASIDE,
        OR CORRECT SENTENCE PURSUANT TO TITLE 28, U.S.C. § 2255 (Doc. 114)


       Pending is Defendant Issa Battle’s counseled Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to Title 28, U.S.C. § 2255 (“Section 2255 Motion”). (Doc. 114). In

his Section 2255 Motion, Defendant contends that his felon in possession of a firearm conviction

pursuant to 18 U.S.C. § 922(g)(1) (“Section 922(g)(1)”) must be vacated.

       Defendant’s Section 2255 Motion is premised upon the United States Supreme Court’s

decision in Rehaif v. United States, 139 S.Ct. 2191 (2019) (“Rehaif”). In Rehaif, the Supreme

Court “conclude[d] that in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the

Government must prove both that the defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred from possessing a firearm.” Rehaif, 139

S.Ct. at 2200.

       Defendant asserts, and the Government does not contest, that the Rehaif decision is

retroactively applicable to Defendant’s case. (Id. at 12). Defendant further claims that upon

application of the Rehaif decision to his case, because the Indictment did not reference 18 U.S.C.

§ 924(a)(2) (“Section 924(a)(2)”), and did not allege that Defendant knew of his status as a felon
         Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 2 of 15




at the time he possessed the firearm on or about September 23, 2015, the indictment failed to

charge a crime against Defendant, and violated his rights under the Fifth and Sixth Amendments

to the United States Constitution. (Id. at 16-17). Defendant also claims that because Defendant

“did not know of the true nature of the charge to which he was pleading guilty, [he] did not admit

that he knew he was a prohibited person[,] and [his] guilty plea to the felon in possession charge

proceeded without any factual basis offered by the government so as to conclude that [he]

possessed the firearm knowing that he was a prohibited person,” Defendant’s guilty plea was not

knowingly, voluntarily, and intelligently made, and thus, the Court’s Judgment against

Defendant is unlawful because it was obtained in violation of Defendant’s rights under the Fifth

and Sixth Amendments to the United States Constitution and Federal Rule of Criminal

Procedure 11. (Id. at 27-28).

       I.      Background

       On February 2, 2016, Defendant was charged by Indictment with being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). (Doc. 1). Trial was

set to commence on June 1, 2016, with a final pretrial conference scheduled for May 23, 2016.

       On May 23, 2016, the Court was informed that Defendant wanted to plead guilty to being

a felon in possession of a firearm in violation of Section 922(g)(1) only, and not in violation of

18 U.S.C. § 924(e) (“Section 924(e)”). (Doc. 89 at 4). Section 924(e) states in relevant part:

       In the case of a person who violates section 922(g) of this title and has three
       previous convictions by any court referred to in section 922(g)(1) of this title for a
       violent felony or a serious drug offense, or both, committed on occasions different
       from one another, such person shall be fined under this title and imprisoned not less
       than fifteen years, and, notwithstanding any other provision of law, the court shall
       not suspend the sentence of, or grant a probationary sentence to, such person with
       respect to the conviction under section 922(g).

18 U.S.C. § 924(e)(1).



                                                 2
         Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 3 of 15




       The Court questioned whether Defendant could only plead guilty to Section 922(g)(1),

and not Section 924(e), since both were charged in the Indictment. (Id. at 4-8). Counsel for both

the Government and Defendant agreed that it was not necessary for Defendant to plead guilty to

§ 924(e), because the statutory section is a penalty provision, and thus, the Court would decide

its applicability to Defendant at sentencing. (Id. at 5-8). The change of plea hearing, wherein

Defendant only pleaded guilty to being a felon in possession of a firearm in violation of Section

922(g)(1), was then held on May 23, 2016. (Doc. 54).

       On September 28, 2016, Defendant was sentenced to 188 months’ imprisonment for his

violation of Section 922(g)(1). (Doc. 83). Defendant appealed the judgment of conviction.

(Doc. 84). On August 15, 2017, the Unites States Court of Appeals for the Third Circuit

affirmed the judgment of conviction. (Doc. 98). Defendant did not file an application for

re-argument with the Court of Appeals for the Third Circuit, or file a petition for a writ of

certiorari to the United States Supreme Court. Defendant’s judgment of conviction, thus,

became final on or about November 15, 2017.

       On July 25, 2019, more than one year after Defendant’s judgment of conviction was

final, Defendant filed a Motion for appointment of counsel so to file a Section 2255 Motion

premised upon the United States Supreme Court’s decision in Rehaif. (Doc. 103). Rehaif was

decided on June 21, 2019.

       On August 2, 2019, the Court denied Defendant’s Motion for appointment of counsel,

determining that Defendant’s Section 2255 Motion would only be timely pursuant to 18 U.S.C.

§ 2255(f)(3) (“Section 2255(f)(3)”), and that, because “the Supreme Court did not make its

decision [in Rehaif] retroactive to cases on collateral review.” Section 2255(f)(3) would not

applicable to Defendant’s request for collateral review. (Doc. 104 at 3).



                                                 3
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 4 of 15




       Defendant appealed this Court’s denial of his Motion for appointment of counsel.

(Doc. 105). On January 29, 2020, the United States Court of Appeals for the Third Circuit

remanded the matter back to this Court, stating:

       While only the Supreme Court can make a new rule retroactive for purposes of
       filing a second or successive 28 U.S.C. § 2255 motion under § 2255(h), see 28
       U.S.C. § 2255(h)(2); Tyler v. Cain, 533 U.S. 656, 663 (2001), § 2255(f)(3) “allows
       district courts and courts of appeals to make retroactivity decisions,” United States
       v. Swinton, 333 F.3d 481, 487 (3d Cir. 2003). Accordingly, we remand the matter
       for the District Court to decide in the first instance, in deciding whether counsel
       should be appointed, whether Rehaif v. United States, 139 S. Ct. 2191 (2019),
       applies retroactively on collateral review.

(Doc. 108).

       In the meantime, on November 15, 2019, while this matter was on appeal, Chief Judge

Hornak of this Court issued an Administrative Order, filed at Misc. No. 19-1195, whereby he

ordered, “that the Federal Public Defender for the Western District of Pennsylvania is appointed

to represent any defendant who was previously determined to be entitled to appointment of

counsel, or who is now indigent, to determine whether that defendant may qualify for federal

habeas relief under either 28 U.S.C. § 2255 or 28 U.S.C. § 2241 in light of Rehaif, and to present

any petitions, motions or applications relating thereto to the Court for disposition.” Accordingly,

consistent with Administrative Order Misc. No. 19-1195, on March 19, 2020, this Court granted

Defendant’s Motion for appointment of counsel. (Doc. 112).

       Thereafter, on May 6, 2020, Defendant filed the pending Section 2255 Motion, seeking to

have his conviction for violating Section 922(g)(1) vacated in light of Rehaif. (Doc. 114).

       On July 13, 2020, the Government filed its response in opposition to Defendant’s Section

2255 Motion. (Doc. 120).

       On July 15, 2020, Defendant filed his reply to the Government’s response. (Doc. 121).




                                                   4
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 5 of 15




       The parties have fully briefed Defendant’s Section 2255 Motion, including the

applicability of Rehaif to Defendant’s request for collateral review. Thus, Defendant’s Section

2255 Motion is ripe for adjudication.

       II.     Discussion

       A. Timeliness of Defendant’s Section 2255 Motion

       Claims for collateral review brought pursuant to 18 U.S.C. § 2255, such as Defendant’s

Section 2255 Motion, are governed by the statute of limitations period set forth in 18 U.S.C.

§ 2255(f). Section 2255(f) provides:

               A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of—

               (1) the date on which the judgment of conviction becomes final;
               (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United States is
       removed, if the movant was prevented from making a motion by such governmental
       action;
               (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme Court and
       made retroactively applicable to cases on collateral review; or
               (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Defendant asserts that his Section 2255 Motion “is timely pursuant to Title

18 U.S.C. § 2255(f)(3),” because Rehaif was decided on June 21, 2019, and he filed his Section

2255 Motion less than one year thereafter. (Doc. 114 at 12)

       As explained by the Court of Appeals for the Third Circuit in its mandate remanding this

case back to for further proceedings, “§ 2255(f)(3) allows district courts and courts of appeals to

make retroactivity decisions.” (Doc. 108). Thus, prior to addressing the merits of Defendant’s

Section 2255 Motion, it is necessary to determine whether Rehaif is applicable to cases on

collateral review pursuant to an initial Section 2255 Motion.



                                                 5
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 6 of 15




       While both Defendant and the Government agree that the Supreme Court’s decision in

Rehaif, decided on June 21, 2019, is retroactively applicable to Defendant pursuant to Section

2255(f)(3), and thus, Defendant’s Section 2255 Motion, filed on May 6, 2020, is timely filed, the

Court does not so conclude.

       As explained in United States v. Swinton, 333 F.3d 481, 484 (3d Cir. 2003), Defendant

“can take advantage of [Section 2255(f)(3)] only if [Rehaif] creates a “right [that] has been

[1] newly recognized by the Supreme Court and [2] made retroactively applicable to cases on

collateral review”) (quoting 28 U.S.C. § 2255(f)(3)). For the following reason, the Court finds

that Rehaif is not retroactively applicable to Defendant’s request for collateral review.

Therefore, because Defendant’s Section 2255 Motion is not timely filed under any of subsections

of Section 2255(f), Defendant’s Section 2255 Motion is time-barred and shall be denied.

       1. 18 U.S.C. § 922(g)

       Section 922(g) provides that “[i]t shall be unlawful” for nine categories of persons to

possess firearms based on their status. 18 U.S.C. §§ 922(g)(1)-(9). One of the categories of

persons is a person “who has been convicted in any court of, a crime punishable by

imprisonment for a term exceeding one year.” 18 U.S.C. § 922(g)(1). Defendant was convicted

of violating Section 922(g)(1).

       2. Rehaif - New Rule Analysis

       In Chaidez v. United States, 568 U.S. 342 (2013), the Supreme Court stated:

        “[A] case announces a new rule,” Teague explained, “when it breaks new ground
       or imposes a new obligation” on the government. 489 U.S., at 301, 109 S.Ct. 1060.
       “To put it differently,” we continued, “a case announces a new rule if the result was
       not dictated by precedent existing at the time the defendant's conviction became
       final.” Ibid. And a holding is not so dictated, we later stated, unless it would have
       been “apparent to all reasonable jurists.” Lambrix v. Singletary, 520 U.S. 518, 527–
       528, 117 S.Ct. 1517, 137 L.Ed.2d 771 (1997).



                                                 6
         Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 7 of 15




Chaidez, 568 U.S. at 347. Prior to Rehaif being decided, it was universally held by the federal

appellate courts that in order to convict a defendant of violating Section 922(g)(1), “the

government was required to prove the following elements beyond a reasonable doubt: (1) that

[the defendant] had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year; (2) that [the defendant] knowingly possessed a firearm; and (3) that the

firearm had passed in interstate commerce.” U.S. v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000), as

amended (Oct. 27, 2000). In Rehaif, the Court determined that the Government also must prove

beyond a reasonable doubt that a defendant “knew he had the relevant status when he possessed

[the firearm].” Rehaif, 139 S. Ct. at 2194. Thus, Rehaif announced a “new” rule. See U.S. v.

Whitmire, Crim. No. 17-34, 2020 WL 4333480, at *1 (S.D. Ohio July 28, 2020) (determining,

Rehaif announced a “new” rule); U.S. v. Montgomery, 442 F.Supp.3d 875, 884 (W.D. Pa. 2020),

as amended (Mar. 4, 2020) (stating, Rehaif set forth a “new rule for the conduct of criminal

prosecutions”).

       3. Rehaif – Retroactive Application Analysis

       Generally, a new rule imposed by the Supreme Court is not to be applied retroactively to

criminal cases on collateral review. Teague v. Lane, 489 U.S. 288, 311 (1989) (holding, “new ...

rules of criminal procedure will not be applicable to those cases which have become final before

the new rules are announced”). There are, however, two exceptions to this general rule. A new

rule may apply “retroactively in a collateral proceeding only if (1) the rule is substantive or (2)

the rule is a ‘watershed rul[e] of criminal procedure’ implicating the fundamental fairness and

accuracy of the criminal proceeding.” Whorton v. Bockting, 549 U.S. 406, 416 (2007) (alteration

in original) (quoting Teague, 489 U.S. at 311). A new rule is “substantive” if “it alters the range




                                                  7
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 8 of 15




of conduct or the class of persons that the law punishes.” Schriro v. Summerlin, 542 U.S. 348,

353 (2004).

       In Rehaif, the Supreme Court clarified what the Government must prove in order to

convict an individual in one of the nine prohibited categories enumerated in Section 922(g). As

such, the new rule announced in Rehaif is a procedural rule, and not a substantive rule. Further,

it is not a “watershed” rule of criminal procedure, because it does not implicate “the fundamental

fairness and accuracy of the criminal proceeding.” Whorton, 549 U.S. at 416. See U.S. v.

Whitmire, 2020 WL 4333480, at *2 (concluding, “Rehaif does not change at all those persons

who can be prosecuted under § 922(g). Rather, it holds that when the Government does

prosecute a person in one of the prohibited categories, it must prove he or she knew that they

were in that category. As to § 922(g)(1), the same class of people now as before Rehaif is

prohibited from possessing a firearm, to wit, those people who have been convicted of a felony.

Now the Government must prove that they knew they had been thus convicted, a change in the

procedure at trial, not in the classes of people liable.”); U.S. v. Whitmire, 2020 WL 4039001,

at *3 (S.D. Ohio July 17, 2020), report and recommendation adopted, 2020 WL 4333480 (S.D.

Ohio July 28, 2020) (report and recommendation concluding, “Rehaif did not announce a new

‘substantive rule,’ i.e. a rule placing certain individual conduct beyond the power of the

government to prohibit or punishment of a certain class of people. Instead, it specified what the

Government must plead and prove to convict someone of the conduct prohibited by 18 U.S.C.

§ 922(g), a rule of procedure, but plainly not a ‘watershed’ rule”); U.S. v. Goodjohn, Crim.

No. 18-53, 2020 WL 3642684, at *2 (S.D. Ohio July 6, 2020) (report and recommendation

concluding, “Rehaif is not a case which narrowed the class of punishable conduct under




                                                 8
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 9 of 15




§ 922(g)”); U.S. v. Fugate, Crim. No. 09-165, 2020 WL 3469269, at *3 (S.D. Ohio June 25,

2020) (concluding, Rehaif is not retroactive to an initial Section 2255 Motion because Rehaif

“narrows neither the classes of people who can be punished nor the conduct for which they can

be punished and it is not a ‘watershed’ rule in the sense of affecting a major change in criminal

procedure”).

       In conclusion, although Defendant filed his Section 2255 Motion within one year of the

issuance of Rehaif, because the new rule set forth in Rehaif does not apply retroactively to cases

on collateral review, Defendant’s Section 2255 Motion is barred by the applicable statute of

limitations, 28 U.S.C. § 2255(f), and for this reason, shall be denied. See U.S. v. Rushton, Crim.

No. 18-329, 2020 WL 4734720, at *2 (N.D. Ohio Aug. 14, 2020) (explaining, “because Rehaif

does not apply retroactively to cases on collateral review, the time frame set forth under 28

U.S.C. § 2255(f)(3) does not apply, and Rushton’s motion is time-barred”); Chavez v. U.S.,

Crim. 09-504, 2020 WL 4430381, at *4 (D.N.M. July 31, 2020) (holding, “[b]ecause Rehaif is

not retroactively applicable, Chavez’s [initial] § 2255 motion is barred by the one-year statute of

limitations under 28 U.S.C. § 2255(f)”); Swindle v. U.S., Crim. No. 17-158, 2020 WL 3167012,

at *1 (W.D. Mich. June 15, 2020, appeal filed (6th Cir., July 8, 2020) (concluding, “[b]ecause

Rehaif does not apply retroactively to cases on collateral review, Swindle’s motion is not timely

under § 2255(f)(3)”). See also U.S. v. McArthur, Crim. No.16-53, 2020 WL 3064293, at *2

(W.D. Pa. June 9, 2020) (J. Conti) (denying motion for appointment of counsel to file an initial

Section 2255 Motion premised upon Rehaif, citing in support the holding of the Court of Appeals

for the Third Circuit’s holding in In re Sampson, 954 F.3d 159, 161 n. 3 (3d Cir. 2020)).




                                                 9
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 10 of 15




       B. Procedural Default and Lack of Actual Innocence

       Defendant’s Section 2255 Motion also shall be denied because Defendant has

procedurally defaulted the claims upon which his Section 2255 Motion is based, and Defendant

cannot establish “actual innocence” such that procedural default should be excused to prevent a

fundamental miscarriage of justice.

       1. Procedural Default

       As stated supra., Defendant’s Section 2255 Motion is premised on the following two

claims. First, Defendant claims that because the Indictment did not reference 18 U.S.C.

§ 924(a)(2), and did not allege that Defendant knew of his status as a felon at the time he

possessed the firearm on or about September 23, 2015, the indictment failed to charge a crime

against Defendant and violated his rights under the Fifth and Sixth Amendments to the United

States Constitution. (Doc. 114 at 16-17). Second, Defendant claims that because he “did not

know of the true nature of the charge to which he was pleading guilty, [he] did not admit that he

knew he was a prohibited person[,] and [his] guilty plea to the felon in possession charge

proceeded without any factual basis offered by the government so as to conclude that [he]

possessed the firearm knowing that he was a prohibited person,” Defendant’s guilty plea was not

knowingly, voluntarily, and intelligently made, and thus, the Court’s Judgment against

Defendant is unlawful because it was obtained in violation of Defendant’s rights under the Fifth

and Sixth Amendments to the United States Constitution and Federal Rule of Criminal Procedure

11. (Id. at 27-28).

       Defendant, however, did not appeal his conviction, and thus, did not raise these claims on

direct appeal. “The general rule [is] that claims not raised on direct appeal may not be raised on

collateral review unless the petitioner shows cause and prejudice.” Massaro v. U.S., 538 U.S.



                                                10
         Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 11 of 15




500, 504 (2003). See also Bousley v. U.S., 523 U.S. 614, 621 (1998) (stating, “even the

voluntariness and intelligence of a guilty plea can be attacked on collateral review only if first

challenged on direct review”).

         Defendant asserts that it “is the extraordinary novelty of the Rehaif opinion that results

[in] sufficient cause.” (Doc. 114 at 30 n. 3). The Court disagrees. The Rehaif decision is not

“so novel that its legal basis [was] not reasonably available to counsel.” Reed v. Ross, 468 U.S.

1, 16 (1984). As explained in United States v. Scott, Crim. No. 17-23, 2020 WL 1030927 (E.D.

La. Mar. 3, 2020), reconsideration denied, 2020 WL 1848078 (E.D. La. Apr. 13, 2020):

         Although a procedural default may be excused if a constitutional claim is “so novel
         that its legal basis is not reasonably available to counsel” when the defendant
         appeals his conviction, [Defendant’s] Rehaif claim does not fall into that category.
         While lower court decisions prior to Rehaif had held that the government did not
         need to prove the mens rea requirement to convict a defendant under § 922(g), the
         issue had been litigated in federal courts across jurisdictions for many years prior
         to Scott’s conviction. See United States v. Butler, 637 F.3d 519, 524 (5th Cir. 2011)
         (collecting cases across circuits examining whether the government needed to
         prove the defendant’s knowledge of his prohibited status to establish a violation of
         § 922(g)); United States v. Bryant, No. 11 CR 765 (RJD), 2020 WL 353424, at *3
         (E.D.N.Y. Jan. 21, 2020) (“The issue decided in Rehaif was percolating in the
         courts for years.”) (collecting cases); United States v. Wilson, No. 1:17-CR-60,
         2019 WL 6606340, at *6 (W.D. Mich. Dec. 5, 2019) (“[O]ther defendants ha[ve]
         litigated the issue of whether a defendant’s knowledge of his status was a required
         element for a conviction under § 922(g).”).


Scott, 2020 WL 1030927, at *13 (footnote omitted). Therefore, Defendant has not established

cause for his failure to raise his claims on direct appeal, and his claims are procedurally

defaulted.1




1
 Because Defendant has not established cause for his failure to raise his claims on direct review, it is not necessary
for the Court to address the issue of prejudice, and for judicial economy, elects not to do so.

                                                         11
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 12 of 15




       2. Lack of Actual Innocence

       To prevent a fundamental miscarriage of justice, a Court can excuse a procedural default

on federal habeas, and consider a claim on its merits, if a petitioner can establish that he is

“actually innocent.” Smith v. Murray, 477 U.S. 527, 537 (1986). As summarized by the Court

of Appeals for the Third Circuit in Sweger v. Chesney, 294 F.3d 506, 522–23 (3d Cir. 2002):

       To establish actual innocence, “a habeas petitioner must ‘persuade[ ] the district
       court that, in light of the new evidence, no juror, acting reasonably, would have
       voted to find him guilty beyond a reasonable doubt.’” Cristin v. Brennan, 281 F.3d
       404, 420 (3d Cir. 2002) (quoting Schlup v. Delo, 513 U.S. 298, 329, 115 S.Ct. 851,
       130 L.Ed.2d 808 (1995)). Actual innocence means “factual innocence, not mere
       legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623, 118 S.Ct. 1604,
       140 L.Ed.2d 828 (1998). The Supreme Court has required a petitioner “to support
       his allegations of constitutional error with new reliable evidence—whether it be
       exculpatory scientific evidence, trustworthy eyewitness accounts, or critical
       physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324, 115
       S.Ct. 851 (emphasis added); see also Cristin, 281 F.3d at 420. “Because such
       evidence is obviously unavailable in the vast majority of cases, claims of actual
       innocence are rarely successful.” Schlup, 513 U.S. at 324, 115 S.Ct. 851; see also
       Werts v. Vaughn, 228 F.3d 178, 193 (3d Cir. 2000) (noting that the actual innocence
       exception “will apply only in extraordinary cases”).

Sweger, 294 F.3d at 522-523. See also Bousley v. U.S., 523 U.S. 614, 623 (1998) (explaining,

“Petitioner's claim may still be reviewed in this collateral proceeding if he can establish that the

constitutional error in his plea colloquy has probably resulted in the conviction of one who is

actually innocent. To establish actual innocence, petitioner must demonstrate that, in light of all

the evidence, it is more likely than not that no reasonable juror would have convicted him.”)

(citations and internal quotation marks omitted).

       Defendant posits that he is actually innocent of violating Section 922(g)(1) “as he did not

know of his prohibited status as a result of his prior convictions.” (Doc. 114 at 32). Defendant

has not, however, submitted any evidence in support of his actual innocence claim. Instead,




                                                  12
         Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 13 of 15




Defendant asserts that he is entitled to a hearing on the issue of his actual innocence if the Court

concludes that he is barred by procedural default. (Id.).

        The Court disagrees. In light of the evidence produced by the Government in response to

Defendant’s Section 2255 Motion, combined with the evidence already part of the Record, the

Court finds that Defendant cannot establish that he is “actually innocent” of violating Section

922(g)(1), i.e., Defendant cannot “demonstrate that, in light of all the evidence, it is more likely

than not that no reasonable juror would have convicted him” of violating Section 922(g)(1).

Bousley, 523 U.S. at 623. Therefore: (1) an evidentiary hearing on Defendant’s claim that he is

actually innocent of violating Section 922(g)(1) is not necessary; (2) Defendant’s procedural

default shall not be excused; and (3) Defendant’s Section 2255 Motion shall be denied for

procedural default of the claims upon which Defendant’s Section 2255 Motion is based. See

Virgin Islands v. Forte, 865 F.2d 59, 62 (3d Cir. 1989) (concluding, “ the court must order an

evidentiary hearing to determine the facts unless the motion and files and records of the case

show conclusively that the movant is not entitled to relief . . . .”) (citation omitted).

        Specifically, the following evidence of Record is such that a reasonable juror would have

concluded, beyond a reasonable doubt, that Defendant was aware of his status as a felon when he

possessed the firearm at issue in the Indictment on or about September 23, 2015.2 First, as set

forth in his Presentence Investigation Report, to which Defendant did not object, prior to

possessing the firearm on or about September 23, 2015, Defendant had pleaded guilty to, and

been convicted of, seven felony offenses under Pennsylvania law, which resulted in Defendant

being sentenced twice to terms of imprisonment in excess of one year, first, for three to six years

in state prison (in 2004), and later, for 42 to 48 months in state prison (in 2008).


2
 In so holding, the Court did not rely on any statements made by Defendant at his September 28, 2016 sentencing
hearing.

                                                      13
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 14 of 15




(Doc. 62 at ¶¶ 32-37).

       Second, the Government attached to its response to Defendant’s Section 2255 Motion,

the written guilty plea colloquies for Defendant’s state court convictions in 2004, and the written

colloquy for the guilty plea entered in Defendant’s 2008 state court conviction, all which were

initialed by Defendant, and in which Defendant answered “yes,” to the question “Have you and

your attorney discussed the maximum possible sentences which this Court could impose.”

(Doc. 120-1 at 17, Doc. 120-2 at 15, Doc. 120-3 at 13, Doc. 120-4 at 16).

       Third, attached to the Government’s Sentencing Memorandum, and thus, a part of the

Record in this case, are the transcripts from Defendant’s September 22, 2004 state court Plea and

Sentence hearing, and Defendant’s March 31, 2008 state court Guilty Plea hearing. (Doc. 73-1,

Doc. 73-2). In both transcripts, the state court informed Defendant that the maximum term of

imprisonment for each of the felony offenses with which Defendant was charged was punishable

by imprisonment for a term well in excess of one year (the maximums ranged from seven to

fifteen years’ imprisonment for each felony offense). (Id.). Further, in the 2004 transcript, after

telling Defendant the maximum sentences for each offense charged, the state court asked

Defendant, “[d]o you understand the maximum jail sentence and fines that can be imposed,” to

which Defendant answered “[y]es, sir.” (Doc. 73-1 at 5). Additionally, in the 2008 transcript,

the state court informed Defendant of the maximum penalties for the felonies charged against

Defendant (ten years at count 1 and seven years at count 2), and further stated, “[a]nd, you know,

we need people to give me a reason why I shouldn't put you away for five or six years to protect

you from you. Let your lawyer and your mother try to do that, okay?,” to which Defendant

responded, “[y]es sir.” (Doc. 73-2 at 26, 50).




                                                 14
        Case 2:16-cr-00017-AJS Document 122 Filed 08/21/20 Page 15 of 15




       III.     Conclusion

       For the reasons set forth above, Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence Pursuant to Title 28, U.S.C. § 2255 (Doc. 114) is DENIED. Further, a certificate of

appealability will not issue because Defendant has failed to “make a substantial showing of the

denial of a constitutional right.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); 28 U.S.C.

§ 2253(c)(2).

              An appropriate Order follows.




                                              SO ORDERED this 21st day of August, 2020.

                                              s/ Arthur J. Schwab
                                              Arthur J. Schwab
                                              United States District Court Judge




cc:    All ECF Registered Counsel of Record




                                                15
